Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered December 19, 1997, convicting him of attempted murder in the second degree (two counts), attempted arson in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *399People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Goldstein, J. P., McGinity, Luciano and Smith, JJ., concur.